NIX, Justice,
concurring.
The majority again relies upon Gibson v. Commonwealth, 490 Pa. 156, 415 A.2d 80 (1980) to deny the legislative grant of retroactivity provided under Act 152, 42 Pa.C.S.A. § 5110. I noted my dissent in Gibson, supra, 490 Pa. at 166, 415 A.2d at 85, and set forth at length the basis for my disagreement in Bershefsky v. Commonwealth, 491 Pa. 102, 105-113, 418 A.2d 1331, 1332-36 (1980) (Nix, J. dissenting). I am still firmly convinced of the unsoundness of the reasoning of Gibson and the error of its conclusion. Regrettably, a majority of this Court has persisted in that view, Brungard v. Mansfield State College, 491 Pa. 114, 419 A.2d 1171 (1980); Bershefsky v. Commonwealth, supra, and I concede that the *149opinion of Mr. Justice McDermott accurately reflects the law as it has been stated by a majority of this Court. Since a continuous unavailing “cry in the wilderness” will serve no further jurisprudential purpose, I join the opinion.